Exhibit 10.54

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (this “Agreement”) is made effective as of
January 24, 2020 between Ovintiv Inc., a corporation incorporated under the laws
of the State of Delaware (the “Corporation”), and Renee E. Zemljak of the City
of Denver in the State of Colorado (the “Executive”).

WHEREAS the Board of Directors of the Corporation (the “Board”) has determined
that it is in the best interests of the Corporation and its shareholders to
assure that the Corporation will have the continued dedication of the Executive,
notwithstanding the possibility or threat of a Change in Control (as defined
herein);

AND WHEREAS the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Corporation in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other companies;

AND WHEREAS to accomplish these objectives, the Board has caused the Corporation
to enter into this Agreement;

NOW THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and for other good and valuable consideration (the receipt and sufficiency
whereof are hereby acknowledged by each of the Executive and the Corporation
(each, a “Party” and collectively, the “Parties”), the Parties hereby mutually
covenant and agree as follows:

1.0

Term of Agreement

1.1

Term. This Agreement shall commence on the date hereof and shall continue in
effect during the Executive’s employment with the Corporation as an executive
officer until such time as there shall occur a Change in Control of the
Corporation and for a period of two years following the Effective Date (as
defined below) of such Change in Control (the “Term”); provided, however, that
the payment of compensation and benefits to the Executive under this Agreement
may continue beyond the end of the Term in accordance with the applicable
provisions of this Agreement.

2.0

Definitions

For purposes of this Agreement, the following definitions shall apply:

2.1

“Affiliate”: means any corporation, partnership or other entity in which the
Corporation, directly or indirectly, has a majority ownership interest or which
controls, or is under common control with, the Corporation.

 

--------------------------------------------------------------------------------

2.2

“Cause” means:

 

(a)

the willful and continued failure by the Executive to substantially perform his
or her duties with the Corporation or an Affiliate after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes the Executive has
not substantially performed his or her duties, and the Executive fails to
correct such failure to perform his or her duties within thirty (30) days after
such written demand is delivered to the Executive; provided, however, that if
such failure occurs after the occurrence of an event or circumstance which would
entitle the Executive to resign for Good Reason, such alleged failure shall not
constitute the basis for “Cause”; or

 

(b)

the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Corporation or an Affiliate, monetarily or
otherwise.

For purposes of this Section 2.2, (i) any action by the Executive or any failure
on the Executive’s part to act, shall be deemed “willful” only when done (or
omitted to be done) by the Executive not in good faith and only if, when done
(or omitted to be done), the Executive had or ought to have had the reasonable
belief that the Executive’s action or omission would not be in the best
interests of the Corporation or an Affiliate, and (ii) if the Corporation is not
the ultimate parent corporation of the group that includes the Corporation and
all of its Affiliates after a Change in Control, references to the “Board” shall
mean the board of directors (or equivalent governing body) of the ultimate
parent entity of such group.

Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until (A) the Executive has been provided with
the opportunity, after reasonable advance notice, to appear before the Board,
together with the Executive’s legal counsel, prior to a determination by the
Board regarding the existence of “Cause”, and (B) there shall have been
delivered to the Executive a copy of a resolution duly adopted by a vote of at
least two-thirds (2/3) of the members of the Board, finding that in the good
faith opinion of the Board, the Executive was guilty of conduct set forth in
clause (a) or (b) of this Section 2.2 and specifying the particulars thereof. A
determination of “Cause” made by the Board that is challenged by the Executive
in a court of competent jurisdiction shall be subject to “de novo” standard of
review by such court.

2.3

“Change in Control” means:

 

(a)

any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any persons acting jointly or in
concert with the foregoing (each, a “Person”), is or becomes the beneficial
owner directly or indirectly of 30% or more of either (A) the then-outstanding
shares of common stock of the Corporation (the “Outstanding Corporation Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the “Outstanding Corporation Voting Securities”); provided, however,
that, for purposes of this Section 2.3(a), the following acquisitions of shares
or other voting securities of the Corporation shall not constitute a Change in
Control: (i) any acquisition directly from the Corporation, (ii) any acquisition
made by the Corporation, (iii) any acquisition by any employee plan (or related
trust) sponsored or maintained by the Corporation or any of its

 

--------------------------------------------------------------------------------

 

subsidiaries, or (iv) any acquisition pursuant to a transaction that complies
with Sections 2.3(b)(1), 2.3(b)(2) and 2.3(b)(3);

 

(b)

consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or securities of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or any employee
plan (or related trust) of the Corporation or of such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board (as defined below) at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;

 

(c)

individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person or entity other than the Board; or

 

(d)

approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

 

--------------------------------------------------------------------------------

For purposes of this Section 2.3:

 

(i)

the term “acting jointly or in concert” shall be interpreted in accordance with
Section 159 of the Securities Act (Alberta), as amended; and

 

(ii)

the term “beneficial ownership” shall be interpreted in accordance with Sections
5 and 6 of the Securities Act (Alberta) and “beneficial owner” shall have a
corresponding meaning, except that for purposes of this Agreement, options and
convertible securities granted by the Corporation to employees, officers or
directors shall not be included in determining the percentage of beneficial
ownership of any Person.

2.4

“Effective Date” means the date of the occurrence of a Change in Control.

2.5

“Good Reason” means the occurrence of any of the following on or after a Change
in Control, unless the Executive shall have given express written consent
thereto:

 

(a)

Changed Status, Position, Authorities, Duties or Responsibilities. The
occurrence of any of the following:

 

(i)

any adverse change to the Executive’s status or position as in effect
immediately prior to the Change in Control, including, without limitation, the
Executive ceasing to serve as an executive officer of a publicly traded company
and the sole executive performing the Executive's role as of immediately prior
to the Change in Control (or its equivalent), reporting directly and exclusively
to the chief executive officer of a publicly traded company; and

 

(ii)

assignment to the Executive of any authorities, duties or responsibilities
materially inconsistent with the Executive’s position and status as of
immediately prior to the Change in Control; and

 

(iii)

any diminution in the Executive’s authorities, duties or responsibilities from
those in effect immediately prior to the Change in Control; or

 

(b)

Reduced Salary. A reduction by the Corporation in the Executive’s annual base
salary as in effect immediately prior to the Change in Control; or

 

(c)

Relocation. The Corporation requiring the Executive to be based more than 50
miles from where the Executive is based immediately prior to the Change in
Control, except for: (i) required travel on the Corporation’s business to an
extent substantially consistent with the Executive’s business travel obligations
in the ordinary course of business immediately prior to the Change in Control;
or (ii) if the Executive has been relocated or repatriated by the Corporation
prior to the Change in Control, such relocation as may be required by applicable
law or performed in accordance with an agreement (whether written or unwritten)
entered into between the Corporation (or an Affiliate) and the Executive prior
to the Change in Control; or

 

--------------------------------------------------------------------------------

 

(d)

Incentive Compensation Plans. The occurrence of any of the following: (i) a
material reduction by the Corporation in the Executive’s (A) annual incentive
compensation target or maximum opportunity, or (B) long-term incentive
compensation target or maximum opportunity (measured based on grant date fair
value of any equity-based awards), in each case, as in effect immediately prior
to the Change in Control, or (ii) a change in the performance conditions,
vesting, or other material terms and conditions applicable to annual and/or
long-term incentive compensation awards granted to Executive after the Change in
Control which would have the effect of materially reducing the Executive’s
aggregate potential incentive compensation from the level in effect immediately
prior to the Change in Control; or

 

(e)

Pension Plan, Benefit Plans and Perquisites. The failure by the Corporation to
continue to provide the Executive:

 

(i)

with pension and other retirement benefits substantially similar to those
provided to the Executive under the applicable pension and retirement plans and
arrangements of the Corporation as of immediately prior to the Change in
Control; or

 

(ii)

with benefits substantially similar to the benefits provided to the Executive as
of immediately prior to the Change in Control under the Corporation’s life
insurance, medical, health and accident, disability or investment plans; or

 

(iii)

with executive perquisites substantially similar to the material perquisites
provided to the Executive by the Corporation as of immediately prior to the
Change in Control; or

 

(iv)

with the number of paid vacation days to which the Executive is entitled in
accordance with the normal vacation policy of the Corporation in effect in
respect of the Executive as of immediately prior to the Change in Control; or

 

(f)

Deferred Compensation. The failure by the Corporation to pay the Executive (i)
any portion of the Executive’s then current compensation, except pursuant to an
across-the-board compensation deferral similarly affecting all senior executives
of the Corporation and required by applicable law or (ii) any installment of
deferred compensation at the time such installment is due under any deferred
compensation program of the Corporation; or

 

(g)

No Assumption by Successor. The failure of the Corporation to obtain a
satisfactory agreement from a successor to assume and agree to perform this
Agreement as contemplated by Section 7.1 hereof.

3.0

Notice of Termination; Date of Termination

3.1

Notice of Termination. Any termination of the Executive’s employment either by
the Executive for Good Reason or by the Corporation for Cause or without Cause,
as applicable, shall be communicated by written Notice of Termination to the
Executive or to the Corporation, as the case may be, in accordance with Section
8.0 hereof.

 

--------------------------------------------------------------------------------

3.2

Content of Notice of Termination. The “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon by the Executive or the Corporation, as the case may be, and shall
set forth in reasonable detail the facts and circumstances claimed as the basis
for the Executive terminating the Executive’s employment or the Corporation
terminating the Executive’s employment, as the case may be. The Executive’s
failure to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of “Good Reason” shall not result in a waiver of the
Executive’s rights hereunder or preclude the Executive from subsequently
asserting such fact or circumstance in enforcing the Executive’s rights
hereunder.

3.3

Date of Termination. The “Date of Termination” shall mean (a) if the Executive’s
employment is terminated by the Corporation without Cause or by the Executive
for Good Reason, the date specified in the Notice of Termination (which, in the
case of termination by the Executive for Good Reason, shall be not more than
sixty (60) days following the date such Notice of Termination is given), or (b)
if the Executive’s employment is terminated by the Corporation for Cause, the
date on which the Board resolution referenced in Section 2.2 is delivered to the
Executive.

3.4

Notice Required. For the purposes of this Agreement, any purported termination
of the Executive’s employment which is not effected pursuant to a Notice of
Termination satisfying the requirements of Section 3.2 hereof shall not be
effective.

4.0

Compensation and Benefits following Change in Control

Upon the termination of the Executive’s employment by the Corporation without
Cause or by the Executive for Good Reason, in accordance with the terms of this
Agreement, in each case, on or after the Effective Date and prior to the end of
the Term, the Corporation shall cause to be provided to the Executive, the
following payments and benefits:

 

(a)

Accrued Obligations. The Corporation shall pay the Executive, in cash, in a lump
sum, on the thirtieth (30th) day following the Date of Termination (the “Payment
Date”), the sum of (i) the Executive’s full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
(disregarding any reduction thereto that constitutes Good Reason), (ii) all
accrued but unused vacation determined as of the Date of Termination, determined
based upon the Executive’s Severance Salary Rate (as defined below) and the
Corporation’s vacation policy in effect on the Date of Termination (or, if more
favorable to the Executive, the vacation policy in effect as of immediately
prior to the Effective Date), (iii) the Executive’s annual bonus for the fiscal
year immediately preceding the fiscal year in which the Date of Termination
occurs, if such bonus has been determined but not paid as of the Date of
Termination, and (iv) the Executive’s business expenses that are reimbursable
pursuant to the applicable policy of the Corporation as in effect on the Date of
Termination but have not been reimbursed by the Corporation as of the Date of
Termination.

 

(b)

Severance Payment, Severance Period and Severance Salary Rate. The Corporation
shall pay to the Executive, on account of both compensation in lieu of notice
and loss of office, on the Payment Date, in cash, in a lump sum, on the Payment
Date, a severance payment (the “Severance Payment”) equal to the amount of base
salary the Executive would have earned had he continued to be employed until the
end of the twenty-fourth (24th) full calendar month

 

--------------------------------------------------------------------------------

 

following the Date of Termination (the “Severance Period”) assuming that the
Executive’s rate of monthly base salary during the Severance Period would be
equal to the highest monthly rate of base salary which was payable to the
Executive by the Corporation or an Affiliate during the twenty-four (24)-month
period immediately preceding the Date of Termination (disregarding any reduction
thereto that constitutes Good Reason) (the “Severance Salary Rate”).

 

(c)

Annual Incentive Plans. The Corporation shall pay to the Executive, in cash, in
a lump sum, on the Payment Date, a payment equal to: (i) two times the average
of the annual bonuses paid to the Executive by the Corporation in respect of the
three complete fiscal years of the Corporation immediately preceding the
Effective Date (or, for any such complete fiscal year for which the Executive
was not paid an annual bonus, the Executive’s target bonus as in effect
immediately prior to the Effective Date) (the “Average Bonus”), plus (ii) if the
Date of Termination is not the last day of a fiscal year, a prorated bonus
payment equal to the Average Bonus multiplied by a fraction, the numerator of
which is the number of days which have elapsed in the fiscal year in which the
Date of Termination occurs and the denominator of which is the total number of
days in such fiscal year.

 

(d)

Retirement and Investment Plans. The Corporation shall pay the Executive, in
cash, in a lump sum, on the Payment Date, a payment equal to the maximum
contribution that the Corporation or a subsidiary thereof would have been
required to make on behalf of the Executive to the Corporation’s retirement or
investment plans in which the Executive participates as of immediately prior to
the Effective Date (other than any amount covered by Section 4.0(e)) if the
Executive had remained fully employed during the Severance Period and elected to
have the Corporation or a subsidiary thereof match the Executive’s contributions
to such plans, determined as if the Executive continued to make contributions to
such plans at a rate equal to the contributions actually made by the Executive
under such plans in the last complete calendar year immediately preceding the
Date of Termination.

 

(e)

Pension Benefits. The Corporation shall pay to the Executive the maximum
contribution that the Corporation or a subsidiary thereof would have been
required to make on behalf of the Executive under the U.S. Retirement Plan at
the percentage of salary specified therein in respect to the Severance Period
based on:

 

(i)

The Executive’s annual base salary (using the Severance Salary Rate) if she were
fully employed until the end of the 24th calendar month following the Date of
Termination; and

 

(ii)

The lesser of the Average Bonus and 40% of the amount of the annual base salary
(using the Severance Salary Rate) the Executive would have earned had she
continued to be employed until the end of the 24th calendar month following the
Date of Termination.

This payment will be made to the Executive in a lump sum on the Payment Date.

 

--------------------------------------------------------------------------------

 

(f)

Equity Awards. Each outstanding equity and equity-based compensation award
granted by the Corporation to the Executive shall be treated in accordance with
the terms of the plan and award agreement under which it was originally granted.

 

(g)

Insurance Benefits. The Corporation shall continue to provide the Executive with
the same level of life, disability, accident, dental and health insurance
benefits the Executive was receiving or entitled to receive from the Corporation
immediately prior to the Date of Termination until the end of the Severance
Period. The contributions or premiums required to be paid by the Executive under
such programs shall be payable by the Executive to the Corporation or to the
insurer, as applicable, on the same basis as if the Executive continued to be
employed during the Severance Period.

 

(h)

Career Counselling. At the Executive’s request, the Corporation shall provide
the Executive with career counselling services, at a maximum cost to the
Corporation of $15,000 per annum, until the Executive obtains subsequent
employment or establishes the Executive’s own business activity or the end of
the Severance Period, whichever is earliest. The Executive shall be entitled to
obtain such services from the recognized professional career counselling firm of
the Executive’s choice in the major metropolitan area in or nearest to where the
Executive resides at the time the Executive begins to use such services.

 

(i)

Annual Allowance. The Corporation shall pay to the Executive, in cash, in a lump
sum, on the Payment Date an amount equal to two times the annual allowance to
which the Executive is entitled as of the date of the Date of Termination (or,
if higher, as of immediately prior to the Effective Date).

 

(j)

Financial Counselling. The Corporation shall, during the Severance Period,
continue to provide the Executive with the same financial counselling benefits
as those to which the Executive was entitled as of immediately prior to the Date
of Termination (or, if more favorable to the Executive, as of immediately prior
to the Effective Date). Such services shall be provided throughout the Severance
Period, including the preparation of the Executive’s tax return(s) for the tax
year during which the Severance Period ends.

 

(k)

Executive Medical. The Corporation shall continue to provide the Executive with
the same executive physical examination benefits as those to which the Executive
was entitled as of immediately prior to the Date of Termination (or, if more
favorable to the Executive, as of immediately prior to the Effective Date). Such
benefits shall be provided for the duration of the Severance Period.

 

(l)

Professional Membership Fees. The Corporation shall pay the Executive, in cash,
in a lump sum, on the Payment Date, an after-tax amount equal to two times the
amount reimbursed or paid by the Corporation (separate from the annual
allowance) in respect of membership fees for membership in professional
organizations related to the Executive’s position and duties with the
Corporation for the year preceding the year in which the Date of Termination
occurs (or, if greater, preceding the year in which the Effective Date occurs).

 

--------------------------------------------------------------------------------

5.0

Legal Fees and Expenses

The Corporation shall pay the Executive's actual legal or professional fees and
expenses incurred by the Executive in seeking to obtain or enforce any right or
benefit provided by this Agreement up to US$100,000 (and, if a court or other
tribunal finds in favor of the Executive, any such fees or expenses that are in
excess of US$100,000). Such fees or expenses shall be reimbursed by the
Corporation reasonably promptly following receipt of a copy of any invoice from
the Executive evidencing the payment by the Executive of such fees or expenses.
If such fees or expenses are paid in Canadian dollars, the application of the
US$100,000 cap under this Section 5.0 shall be applied by converting the
reimbursed amounts to U.S. dollars based on the spot exchange rate at the time
of the reimbursement.

6.0

Entire Agreement

6.1

This Agreement, including the schedules hereto, constitutes the entire agreement
between the Parties hereto concerning change in control benefits and obligations
and supersedes all prior agreements or understandings, including the Prior
Agreement, except that each outstanding equity and equity-based compensation
award granted by the Corporation to the Executive shall be treated in accordance
with the terms of the plan and award agreement under which it was granted,
including any such terms that relate to change in control benefits.

6.2

The Parties acknowledge and agree that this Agreement supersedes and replaces
the Change in Control Agreement between Encana Corporation and the Executive
dated February 14, 2018 (the “Prior Agreement”) in its entirety, which such
Prior Agreement shall be of no further force and effect as of the date hereof.

 

7.0

Successors; Binding Agreement

7.1

Assumption by Successors. The Corporation will require any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to (a) all or substantially all of the business and/or assets of the Corporation
in a transaction that constitutes a Change in Control, or (b) on or after the
Effective Date and prior to the end of the Term, to the business in connection
with which the Executive’s services are principally performed after a Change in
Control in circumstances where the Executive’s employment is transferred to such
successor, to expressly assume and to agree to perform this Agreement in the
same manner and to the same extent as the Corporation, as if no such succession
had taken place. Failure of the Corporation to obtain such assumption and
agreement prior to the effectiveness of any such succession shall constitute
Good Reason for purposes of this Agreement. As used in this Agreement,
“Corporation” shall mean the Corporation as defined herein and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

7.2

Assignment; Binding Agreement.

 

(a)

This Agreement is personal to the Executive, and, without the prior written
consent of the Corporation, shall not be assignable by the Executive. This
Agreement shall inure to the benefit of and be enforceable by the Executive and
the Executive’s legal representatives and, and if the Executive should die while
any amount remains due to the Executive under

 

--------------------------------------------------------------------------------

 

this Agreement, such amount shall be paid in accordance with the terms of this
Agreement to the Executive’s legatee, if there is no such legatee, to the
Executive’s estate.

 

(b)

Except as provided in Section 7.1, without the prior written consent of the
Executive, this Agreement shall not be assignable by the Corporation. This
Agreement shall inure to the benefit of and be binding upon the Corporation and
its successors and permitted assigns.

8.0

Notices

8.1

Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) when hand delivered, (b) upon confirmation of receipt when
sent by facsimile or email, or (c) on the third business day after having been
sent by registered mail, postage prepaid, as follows:

If to the Corporation:

Ovintiv Inc.
370 17th Street, Suite 1700

Denver, CO 80202
Attention: Executive Vice-President, Corporate Services
Facsimile: (303) 623-2400

 

If to the Executive:

At the Executive’s most recent address, facsimile number, or email address, as
applicable, on file with the Corporation.

Each of the Corporation and the Executive may from time to time change its
contact information for notice by notice to the other Party given in the manner
aforesaid.

9.0

Section 409A Compliance

9.1

To the extent that Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”) (together with any related regulations or other guidance
promulgated by the U.S. Department of the Treasury or the Internal Revenue
Service, “Section 409A”) is applicable to the Executive, this Agreement and any
payment, distribution or other benefit hereunder is intended to comply with the
requirements of Section 409A or an applicable exemption or exclusion therefrom,
and shall be interpreted and administered in accordance with such intent in all
respects; provided, that for the avoidance of doubt, this provision shall not be
construed to require a gross-up payment in respect of any taxes, interest or
penalties imposed on Executive as a result of Section 409A.

9.2

To the extent Section 409A is applicable to the Executive:

 

(a)

The Executive shall not be deemed to have terminated employment for purposes of
any payment or benefit under this Agreement that constitutes non-qualified
deferred compensation unless and until a separation from service (within the
meaning of Treasury Regulation Section 1.409A-1(h)) has occurred. If the
Executive is a “specified employee”

 

--------------------------------------------------------------------------------

 

under Section 409A, no payment, distribution or other benefit provided pursuant
to this Agreement constituting non-qualified deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) that is required to be
delayed to comply with Section 409A(a)(2)(B)(i) shall be provided before the
date that is six months after the date of the Executive’s separation from
service (or, if earlier than the end of such six-month period, the date of death
of the specified employee). Any payment, distribution or other benefit that is
delayed pursuant to the prior sentence shall be paid on the first business day
following the six-month anniversary of the separation from service.

 

(b)

In no event may the Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement.

 

(c)

Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A.

 

(d)

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement shall be for
expenses incurred during the time period specified in this Agreement, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made not later than the last day of
the Executive’s taxable year following the taxable year in which such expense
was incurred, and (iv) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. Notwithstanding anything
in this Agreement to the contrary, with respect to payment of legal fees and
expenses pursuant to Section 5.0 hereof, if the court or other tribunal has not
yet found in favor or against the Executive prior to the last day of the
Executive’s taxable year following the taxable year in which such fees and
expenses were incurred, such fees and expenses will be paid on the last day of
such taxable year following the taxable year in which such fees and expenses
were incurred. If such court or other tribunal does not ultimately find in favor
of the Executive, the Executive will repay to the Corporation as soon as
practicable, but in no event more than ninety (90) days after the court or other
tribunal renders its ruling, any amounts paid or reimbursed pursuant to the
prior sentence that would not have been paid or reimbursed pursuant to Section
5.0 but for the prior sentence.

10.0

Reduction of Certain Payments. This Section 10.0 shall apply to the Executive
only if and to the extent that Section 4999 of the Code is applicable to the
Executive.

10.1

Anything in this Agreement to the contrary notwithstanding, if the Accounting
Firm (as defined below) shall determine that receipt of all Payments (as defined
below) of the Executive would subject the Executive to the Excise Tax (as
defined below), the Accounting Firm shall determine whether to reduce any of the
Payments paid or payable pursuant to this Agreement (the “Agreement Payments”)
so that the Parachute Value (as defined below) of all Payments, in the
aggregate, equals the Safe Harbor Amount (as defined below). The Agreement
Payments shall be so reduced only if the Accounting Firm determines that the
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the

 

--------------------------------------------------------------------------------

Accounting Firm determines that the Executive would not have a greater Net
After-Tax Receipt of aggregate Payments if the Agreement Payments were so
reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder.

10.2

If the Accounting Firm determines that aggregate Agreement Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Corporation shall promptly give the Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 10.0 shall be
binding upon the Corporation, its Affiliates and the Executive. All reasonable
fees and expenses of the Accounting Firm shall be borne solely by the
Corporation. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under the Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the Agreement Payments that have a Parachute Value in the
following order: first, non-cash benefits that do not constitute non-qualified
deferred compensation, second, cash benefits that constitute non-qualified
deferred compensation, third, non-cash benefits that constitute non-qualified
deferred compensation, and fourth, cash benefits that constitute non-qualified
deferred compensation, with benefits within each category reduced in reverse
chronological order beginning with those that are to be paid or provided the
farthest in time from the Date of Termination, based on the Accounting Firm’s
determination.

10.3

To the extent requested by the Executive, the Corporation and its Affiliates
shall cooperate with the Executive in good faith in valuing, and the Accounting
Firm shall take into account the value of, services provided or to be provided
by the Executive (including, without limitation, the Executive’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, before, on or after the date of a change in ownership or
control of the Corporation (within the meaning of Q&A-2(b) of the final
regulations under Section 280G of the Code)), such that payments in respect of
such services may be considered reasonable compensation within the meaning of
Q&A-9 and Q&A-40 to Q&A-44 of the Treasury Regulations under Section 280G of the
Code and/or exempt from the definition of the term “parachute payment” within
the meaning of Q&A-2(a) of the Treasury Regulations under Section 280G of the
Code in accordance with Q&A-5(a) of the Treasury Regulations under Section 280G
of the Code.

10.4

The following terms shall have the following meanings for purposes of this
Section 9.0:

 

(a)

“Accounting Firm” shall mean a nationally recognized certified public accounting
firm or other professional organization that is a certified public accounting
firm recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Corporation prior to a Change
in Control for purposes of making the applicable determinations hereunder.

 

(b)

“Excise Tax” means any excise tax imposed under Section 4999 of the Code.

 

(c)

“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate

 

--------------------------------------------------------------------------------

 

under Section 1 of the Code and under state and local laws which applied to the
Executive’s taxable income for the immediately preceding taxable year, or such
other rate(s) as the Accounting Firm determines to be likely to apply to the
Executive in the relevant tax year(s).

 

(d)

“Parachute Value” of a Payment shall mean the present value as of the date of
the change in control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

(e)

“Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise.

 

(f)

“Safe Harbor Amount” shall mean the maximum Parachute Value of all Payments that
the Executive can receive without any Payments being subject to the Excise Tax.

11.0

Miscellaneous

11.1

Amendment and Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Parties hereto. No waiver by either Party of, or in
compliance with, any condition or provision of this Agreement to be performed by
the other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

11.2

Deductions. The Executive agrees that benefits and payments to which the
Executive is entitled pursuant to this Agreement are subject to deductions or
other source withholdings as may be required by law.

11.3

No Mitigation. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided to the Executive by the
Corporation referred to in this Agreement be reduced by any compensation earned
by, or benefits paid to, the Executive as the result of employment, whether by
another employer or self-employment, or by pension benefits after the Date of
Termination, or otherwise, except as specifically provided in this Agreement.

11.4

Governing Law. The Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules that would
result in the application of the laws of another jurisdiction.

11.5

Currency. All amounts due under this Agreement shall be paid calculated and paid
in the currency in which the Executive’s base salary is paid as of immediately
prior to the Date of Termination.

11.6

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

--------------------------------------------------------------------------------

11.7

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same Agreement.

11.8

Headings. The division of this Agreement into sections, subsections and clauses,
or other portions hereof and the insertion of headings or subheadings, are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

12.0

Survivorship

Upon the expiration or other termination of this Agreement or the Executive’s
employment, the respective rights and obligations of the Parties shall survive
to the extent necessary to carry out the intentions of the Parties under this
Agreement.

 

IN WITNESS WHEREOF, the Executive and the Corporation have caused this Agreement
to be duly executed effective as of the date first above written.

OVINTIV INC.

 

Per:

/s/ Douglas J. Suttles                  

 



Name: Douglas J. Suttles
Title: Chief Executive Officer

 



January 24, 2020

 

Per:

/s/ Michael Williams                    

 



Name: Michael Williams
Title: Executive Vice-President, Corporate Services

 



January 24, 2020

 



RENEE E. ZEMLJAK

/s/ Renee E. Zemljak                  

Renee E. Zemljak

January 24, 2020

 

--------------------------------------------------------------------------------

SCHEDULE “A”

INCENTIVE COMPENSATION CLAWBACK POLICY:

By resolution of the Board of Directors (the “Board”) of Ovintiv Inc. (“Ovintiv”
or the “Corporation”), this Policy is effective as of this 24th day of January
2020 (the “Effective Date”).

This Policy applies to the President & Chief Executive Officer and each
Executive-Vice President of the Corporation and any individual who serves in
either such capacity on or following the Effective Date (collectively, the
“Executive”). References in this Policy to the “Corporation” include, where
applicable, any affiliate thereof.

This Policy has been adopted to enhance the Corporation’s alignment with best
practices in respect of risk management and executive compensation and shall be,
at all times, subject to and interpreted in a manner consistent with applicable
laws or the rules of any applicable stock exchange (collectively, “Applicable
Rules”).

This Policy applies to “Incentive-Based Compensation” which, for the purposes of
this Policy, means compensation relating to the achievement of performance goals
or similar conditions, excluding salary, perquisites, benefits and pension
entitlements, and including, without limitation, any award or grant of or any
eligibility, entitlement or gain of, an Executive under the Corporation’s: (i)
High Performance Results Plan, or any other short-term incentive plan; or
(ii) Long-Term Incentive (“LTI”) program including, without limitation, Employee
Stock Option Plan, Employee Stock Appreciation Rights Plan, Performance Share
Unit Plan, Restricted Share Unit Plan and Deferred Share Unit Plan, as each may
be amended from time to time (including any performance-based grants under any
such plans).  For greater clarity, this Policy shall not apply to any
Incentive-Based Compensation awarded, granted or paid to an Executive prior to
the Effective Date.

Where:

 

▪

the Corporation is required to prepare an accounting restatement due to its
material non-compliance with any financial reporting requirement under
applicable securities laws (the “Restatement”), (the date upon which the
Corporation is required to prepare such Restatement is hereinafter the
“Restatement Date”);

 

▪

the Executive received Incentive-Based Compensation referable to the financial
years subject to the Restatement in excess of what the Executive would have been
paid under the Restatement (the “Overcompensation Amount”); and

 

▪

the Executive engaged in gross negligence, intentional misconduct or fraud which
caused or significantly contributed to the Corporation’s material non-compliance
with applicable securities laws which resulted in the requirement for the
Restatement;

the Board shall be entitled:

 

▪

where and to the extent the Overcompensation Amount has been previously paid,
transferred or otherwise made available to the Executive, to require the
Executive, by written demand, to reimburse the Corporation for the
Overcompensation Amount; and

 

--------------------------------------------------------------------------------

 

▪

where all or a portion of the Overcompensation Amount has not been paid,
transferred or otherwise made available to the Executive, the right of the
Executive to be so paid or have such benefit transferred or otherwise made
available to him or her shall, to the extent required to reimburse the
Corporation for such Overcompensation Amount, immediately terminate and be
forfeited by the Executive and where required, cancelled by the Corporation to
such extent and upon such date as may be specified by the Board; and

 

▪

to the extent the Overcompensation Amount is not immediately recovered upon
demand from the Executive, whether via direct reimbursement, forfeiture and/or
cancellation, to require a sufficient quantity or value of any compensation
owing by the Corporation to the Executive including, without limitation, any
unvested or unexercised awards under the LTIs (the “Outstanding LTIs”), be
immediately withheld and/or irrevocably cancelled by the Corporation to
compensate for (or set off the value of same against) the Overcompensation
Amount or any unrecovered portion thereof, and to bring any other actions
against the Executive which the Board may deem necessary to recover the
Overcompensation Amount.

The period of time during which the Corporation shall be entitled to seek
recovery of the Overcompensation Amount from the Executive shall be three (3)
years from the Restatement Date. Recoupment of Overcompensation Amounts under
this Policy shall be initiated by the Corporation at the request of the Board,
and all amounts recoverable or payable hereunder shall be paid to the
Corporation or as directed by the Board.  

If Applicable Rules require the Corporation to adopt a policy or provisions
relating to the recoupment or recovery of incentive-based or other compensation
based on restated financial statements which are inconsistent with or materially
differ from this Policy and the Board adopts such policy or provisions to comply
with Applicable Rules (the “New Policy”), such New Policy shall replace and
supersede this Policy and shall apply to Incentive-Based Compensation granted or
awarded to the Executive following the effective date of the New
Policy.  Subject to Applicable Rules, this Policy shall continue to apply to
Incentive-Based Compensation granted or awarded to the Executive prior to the
effective date of the New Policy. This Policy may be terminated at any time by
the Board.

 